DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1 (Fig. 5), claims 1-6, 7, 13 and 15-20 in the reply filed on June 15, 2022 is acknowledged.
Claims 8-12 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 15, 2022.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The examiner is interpreting claims 19 and 20 under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Petrov et al. (2020/0333438) in view of Zhang et al. (2021/0098959).

Regarding claim 1, Petrov et al. disclose: a laser diode driver including an LC circuit (inductive element 104, capacitive element 110) coupled to a laser diode (optical load 108, laser diode) (Fig. 1, [0016], [0022]), wherein the LC circuit is configured to form a resonance that determines a transmitted optical pulse width and to transfer energy to the laser diode for an individual optical current pulse (Fig. 1, [0019], [0026]); an energy reservoir circuit (inductive element 104, switch 116, capacitor 120) coupled to the laser diode driver and to a power supply circuit (102), the energy reservoir circuit including an energy storage element (inductive element 104, capacitor 120) (Fig. 1, [0024], [0025], [0036], [0037]), wherein the energy reservoir circuit is configured to receive energy from the power supply circuit and transfer at least some of the received energy to the LC circuit (energy is transferred from DC source 102 to energy reservoir circuit when switch 116 is closed, energy is transferred from energy reservoir circuit to laser diode 108 when switch is open) (Fig. 1, [0036]); and an isolation circuit (switch 116) configured to intermittently electrically isolate the energy storage element from the laser diode driver (Fig. 1, [0024], [0025], [0036], [0037]).
Petrov et al. do not explicitly disclose: sized to store energy sufficient for the laser diode driver to generate multiple output current pulses.
Zhang et al. disclose: defining, at a control device, a time duration of capacitive discharge of a capacitor bank to a laser device, where the time duration corresponds to an intended energy of the output laser pulse signal, generating a plurality of sets of sub-pulse control signals, each set defining a series of capacitive discharge events of the capacitor bank, and modulating a period of one or more of the sets of sub-pulse control signals or an elapsed time between subsequent sets of sub-pulse control signals to modify the capacitive discharge of the capacitor bank to the laser device during the time duration ([0009]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Petrov by forming a bank of energy storage elements and controlling the time duration of the energy discharge of the bank of energy storage elements in order to generate a plurality of laser pulses with a desired pulse width and amplitude. The device as modified disclose: energy storage element sized to store energy sufficient for the laser diode driver to generate multiple output current pulses.

Regarding claim 2, Petrov as modified disclose: wherein the multiple output current pulses form a sequence of pulses (see the rejection of claim 1).

Regarding claim 3, Petrov as modified disclose: wherein the sequence of pulses is a coded sequence of pulses (time duration of pulses is controlled and are therefore coded) (see the rejection of claim 1).

Regarding claim 4, Petrov as modified disclose: wherein the energy reservoir circuit is configured to transfer energy to the LC circuit between individual output current pulses (energy reservoir transfers energy to LC circuit between pulses) (Petrov, [0025]).

Regarding claim 5, Petrov as modified disclose: wherein the LC circuit includes a first capacitance (capacitor 110), and wherein the energy storage element includes a second capacitance (capacitor 120) (Petrov, [0022], [0024]).

Regarding claim 6, Petrov as modified disclose: wherein the isolation circuit is configured to electrically isolate the second capacitance from the laser diode driver during individual output current pulses such that the second capacitance does not interact with a resonance of the LC circuit for the duration of the individual output current pulses (when switch 116 is open the second capacitance 120 does not interact with first loop 124) (Petrov, Fig. 1, [0025], [0026]).

Regarding claim 7, Petrov as modified disclose: wherein the isolation circuit includes a switch (switch 116) (Petrov, Fig. 1, [0022]).

Regarding claim 13, Petrov as modified disclose: wherein the LC circuit includes a capacitance, and wherein the capacitance is a parasitic capacitance intrinsic to circuit components of the laser diode driver, the isolation circuit, and interconnects therebetween (Petrov, [0017]).

Regarding claim 15, the apparatus of claim 1 discloses the claimed method (see the rejection of claim 1).

Regarding claim 16, the apparatus of claim 3 discloses the claimed method (see the rejection of claim 3).

Regarding claim 17, the apparatus of claim 1 discloses the claimed method (see the rejection of claim 1).

Regarding claim 18, Petrov as modified disclose: controlling switch operation to control an amplitude of the individual output current pulses (Petrov, [0028]).



Regarding claim 19, Petrov et al. disclose: a laser diode driver including an LC circuit (inductive element 104, capacitive element 110) coupled to a laser diode (optical load 108, laser diode) (Fig. 1, [0016], [0022]), wherein the LC circuit is configured to form a resonance that determines a transmitted optical pulse width and to transfer energy to the laser diode for an individual optical current pulse (Fig. 1, [0019], [0026]); means for storing energy (inductive element 104, switch 116, capacitor 120), the means for storing energy coupled to the laser diode driver and to a power supply circuit (102) (Fig. 1, [0024], [0025], [0036], [0037]), wherein the means for storing energy is configured to receive energy from the power supply circuit and transfer at least some of the received energy to the LC circuit (energy is transferred from DC source 102 to energy reservoir circuit when switch 116 is closed, energy is transferred from energy reservoir circuit to laser diode 108 when switch is open) (Fig. 1, [0036]); and an isolation circuit (switch 116) configured to intermittently electrically isolate the energy storage element from the laser diode driver (Fig. 1, [0024], [0025], [0036], [0037]).
Petrov et al. do not explicitly disclose: sufficient for the laser diode driver to generate multiple output current pulses.
Zhang et al. disclose: defining, at a control device, a time duration of capacitive discharge of a capacitor bank to a laser device, where the time duration corresponds to an intended energy of the output laser pulse signal, generating a plurality of sets of sub-pulse control signals, each set defining a series of capacitive discharge events of the capacitor bank, and modulating a period of one or more of the sets of sub-pulse control signals or an elapsed time between subsequent sets of sub-pulse control signals to modify the capacitive discharge of the capacitor bank to the laser device during the time duration ([0009]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Petrov by forming a bank of energy storage elements and controlling the time duration of the energy discharge of the bank of energy storage elements in order to generate a plurality of laser pulses with a desired pulse width and amplitude. The device as modified disclose: means for storing energy sufficient for the laser diode driver to generate multiple output current pulses.

Regarding claim 20, Petrov as modified disclose:  wherein the LC circuit includes a first capacitance (capacitor 110), and wherein the means for storing energy includes a second capacitance (capacitor 120) (Petrov, [0022], [0024]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Laudenslager (4,275,317), Keet et al. (EP 0408142) and Stern (2017/0317516).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINNING(TOM) NIU whose telephone number is (571)270-1437. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minsun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XINNING(Tom) NIU/Primary Examiner, Art Unit 2828